*478SENTENCIA

Se expide el auto de “certiorari”y se revoca aquella parte de la Sentencia emitida por el Tribunal de Apelaciones en la cual se excluyó a los padres, madres y encargados de niños y niñas registrados en el Programa de Educación Especial del Departamento de Educación como partes recla-mantes en el pleito de daños y perjuicios contra la parte recurrida. Se devuelve el caso al Tribunal de Primera Ins-tancia para la continuación de los procedimientos conforme a lo aquí resuelto.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Estrella Martínez emitió una opinión particular. La Juez Asociada Señora Rodríguez Rodríguez disintió e hizo constar la expresión siguiente:
Hubiera confirmado el dictamen recurrido, por entender que, en efecto, los padres, madres y encargados de los niños y niñas registrados en el Programa de Educación Especial del Depar-tamento de Educación no son partes de la clase, según ésta fue certificada por el Tribunal de Primera Instancia. Por otra parte, es menester señalar que, en lo que respecta a las recla-maciones de daños y perjuicios de los padres, madres y encar-gados, el foro apelativo intermedio, al permitir que éstas se ventilaran en el mismo pleito, le otorgó un margen de discre-ción sustancial al foro primario, con tal de que éste tomara las medidas necesarias a la hora de dirimir las mismas. Por lo tanto, habiendo el foro primario ejercido esa discreción, y no siendo los peticionarios parte de la clase, según certificada hace más de tres décadas, procedía confirmar el dictamen recurrido.
La Jueza Presidenta Señora Fiol Matta disintió y se unió a la expresión emitida por la Juez Asociada Señora *479Rodríguez Rodríguez. La Jueza Asociada Oronoz Rodrí-guez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

Opinión particular emitida por el
Juez Asociado Señor Es-trella Martínez.
La controversia ante este Tribunal forma parte de una intrincada y tortuosa trayectoria judicial cuyo origen se remonta a más de tres décadas. Entretanto, miles de niños y niñas con necesidades educativas especiales, conjunta-mente con sus padres, madres y encargados, aún esperan por que finalmente se les haga justicia, se atiendan sus reclamos y se les otorgue un remedio a sus necesidades apremiantes. En esa larga odisea judicial, los padres, ma-dres y encargados de esos niños y niñas acuden a las puer-tas de este Tribunal en un intento por vindicar tanto sus derechos como los de estos últimos.
Tras sopesar los intereses de todas las partes involucra-das, y en vista de la etapa procesal en que se encuentra este caso, considero insoslayable la intervención de este Tribunal. Sin duda, el marcado interés público que reviste la controversia de epígrafe, en unión a los particulares he-chos y trámites procesales ante nuestra consideración, así lo exigen.
Ante esa insoslayable realidad, estoy conforme —en esencia— con el curso de acción de este Tribunal, toda vez que considero que se le concede un remedio adecuado y oportuno a los miles de padres, madres y encargados de niños y niñas con necesidades educativas especiales que forman parte de este pleito y, más que todo, se brinda agi-lidad a los procedimientos adjudicativos tras un largo liti-gio de más de 34 años. Ahora bien, opino que el remedio *480otorgado no fue completo, ya que este Tribunal también debió considerar el segundo señalamiento de error presen-tado por los peticionarios, relacionado a la inferencia de relación o nexo causal entre la negligencia admitida por el Estado y los daños y perjuicios que reclaman todos los demandantes.
A continuación, expongo los antecedentes fácticos y pro-cesales que suscitaron la controversia que nos ocupa.
H-f
El caso de autos se remonta al 14 de noviembre de 1980, cuando la Sra. Rosa Lydia Vélez y otros padres, madres y encargados de estudiantes que requerían los servicios de educación especial (demandantes o peticionarios) incoaron, por sí y en representación de estos últimos, una demanda de injunction y daños y perjuicios contra el Estado.(1) En esencia, los demandantes alegaron que el Estado estaba incumpliendo con los estatutos federales y estatales que le obligan a proveer educación especial y ciertos servicios a los estudiantes con necesidades educativas particulares. Entre otras cosas, solicitaron la certificación del pleito como uno de clase, a la vez que reclamaron indemnización por los daños ocasionados por el Estado.
El 10 de septiembre de 1981, el Tribunal de Primera Instancia emitió un dictamen en el cual certificó la acción interdictal como un pleito de clase. A tales efectos, los pa-rámetros de la clase fueron descritos de la forma siguiente:
[T]odos los niños con impedimentos menores de 21 años elegi-bles o participantes en el Programa de Educación Especial del Departamento de Instrucción Pública a quienes los demanda-dos no les están proveyendo la educación especial y servicios *481relacionados que les garantiza la legislación de educación especial. Apéndice, pág. 30.
Mediante dictamen emitido el 27 de mayo de 2003, el foro primario adjudicó de forma final el interdicto solici-tado y concedió un remedio a los demandantes. Sin embargo, rechazó dirimir la reclamación de daños como un pleito de clase. De esta forma, determinó que los deman-dantes debían presentar pleitos independientes a fin de que cada cual probara sus alegados daños.
Inconformes con este proceder, los peticionarios recu-rrieron ante el Tribunal de Apelaciones. El 21 de octubre de 2005, el foro apelativo intermedio emitió una sentencia por medio de la cual confirmó el dictamen recurrido en cuanto a que no procedía la certificación de clase para la concesión de daños.(2) Ello, puesto que razonó que éstos podían variar conforme a cada demandante. Empero, luego de considerar injusto y oneroso obligar a los demandantes a presentar nuevas demandas y a emplazar a los deman-dados, el foro apelativo modificó el dictamen del foro primario. A esos fines, concluyó lo siguiente:
[Q]ue el TPI dentro de este mismo pleito adjudique las recla-maciones de daños y perjuicios que alegadamente sufrieron cada uno de los miembros de la clase, aunque queda a la dis-creción del TPI sub-dividir en grupos, de ser posible, a los de-mandantes cuyos peijuicios educativos y subsiguientes daños sufridos sean similares. De no ser posible, tendrá que ventilar cada caso individualmente. Sentencia del Tribunal de Apelacio-nes de 21 de octubre de 2005, pág. 15, Caso Núm. CC-2015-0174, Pieza 2.
Ninguna de las partes recurrió de dicha sentencia, por lo que ésta advino final y firme.
*482De acuerdo con el referido mandato, el Tribunal de Pri-mera Instancia designó un Comisionado Especial (Comisio-nado) para atender el aspecto de la negligencia y los daños alegados por los demandantes. En cumplimiento con esa en-comienda, el Comisionado emitió un Informe-Resolución-Recomendación, en el cual determinó, en esencia, que los demandantes estaban relevados de presentar prueba res-pecto a la negligencia del Estado, ya que este último recono-ció haber actuado negligentemente. Asimismo, el Comisio-nado estableció que, debido a los hechos particulares del caso, los demandantes no tenían que probar o establecer el elemento de causalidad entre la negligencia incurrida por el Estado y los alegados daños sufridos por éstos.
Examinado el referido informe, el 31 de enero de 2014, el Tribunal de Primera Instancia dictó una resolución y orden en la cual acogió la recomendación del Comisionado en cuanto a que la negligencia había sido admitida por el Es-tado, por lo que los demandantes estaban relevados de probarla. No obstante, rechazó el planteamiento del Comi-sionado en lo tocante al nexo causal. En su lugar, el foro primario concluyó que si bien la negligencia fue aceptada por el Estado, la parte demandante tenía el peso de la prueba para establecer la relación causal entre la negligen-cia y los daños reclamados.
A pesar de que la Sentencia del Tribunal de Apelaciones de 21 de octubre de 2005 (KLAN0301177) advino final y firme desde hace aproximadamente una década, estando los padres, madres y encargados bajo la correcta creencia de que sus reclamaciones de daños serán adjudicadas dentro de este mismo pleito, y tras más de tres décadas de litigio, sorpresivamente el Tribunal de Primera Instancia los ex-cluyó como partes reclamantes. Concluyó que éstos debían instar demandas independientes para reclamar sus daños particulares. Luego de varios incidentes procesales, incluida la presentación de diversas solicitudes de reconsideración, el 16 de abril de 2014, el Tribunal de Primera Instancia *483emitió una resolución enmendada en la que se reiteró en lo expuesto en el dictamen del 31 de enero de 2014.
Ante ello, los peticionarios acudieron al Tribunal de Apelaciones. En síntesis, alegaron que el foro primario in-cidió al determinar lo siguiente: (1) no reconocer como re-clamantes en daños y perjuicios a los padres, madres y encargados de niños y niñas registrados en el Programa de Educación Especial del Departamento de Educación (Pro-grama), y (2) no reconocer la inferencia de nexo causal en-tre la negligencia admitida por el Estado y los daños ale-gados por los demandantes.
El 12 de diciembre de 2014, el foro apelativo intermedio emitió una sentencia mediante la cual confirmó el dicta-men recurrido. En lo pertinente, decretó que los padres, madres y encargados de los niños y niñas registrados en el Programa no fueron incluidos en los parámetros de la de-finición de clase, según fue establecida. Además, confirmó la negativa del foro primario de reconocerlos como recla-mantes en la acción de daños contra los demandados. Luego de tantos años de participación activa en los trámi-tes procesales y a pesar de las expectativas creadas, el Tribunal de Apelaciones razonó, contrario a la Sentencia KLAN0301177 y por primera vez, que solo eran reclaman-tes aquellos padres, madres y encargados que tienen casos presentados o debidamente consolidados con el original.
En cuanto al segundo error señalado por los demandan-tes, el Tribunal de Apelaciones concluyó que si bien el Es-tado admitió haber sido negligente en ofrecer los servicios adecuados a la población estudiantil que conforma la clase, ello no implica que pueda inferirse que tal negligencia sea la causa próxima de los daños que los demandantes pue-dan probar en su día. Según el foro apelativo intermedio, si bien la negligencia del Estado puede constituir una causa fáctica, es necesario producir evidencia suficiente que esta-blezca que esa negligencia ha sido o es la causa adecuada de los daños reclamados.
*484En disconformidad con el curso de acción del Tribunal de Apelaciones, los peticionarios recurren ante este Tribunal mediante recurso de certiorari. Esencialmente, plantean los señalamientos de error esgrimidos ante el foro apelativo intermedio. A tono con ello, sostienen que los foros recurri-dos erraron al determinar lo siguiente: (1) no reconocer como reclamantes en daños y peijuicios a los padres, ma-dres y encargados de niños y niñas registrados en el Pro-grama, y (2) no reconocer la inferencia causal entre la negli-gencia admitida por el Estado y los daños reclamados.
En atención a lo anterior, el 29 de junio de 2015, emiti-mos una resolución mediante la cual le ordenamos a la parte recurrida que en un término de diez días mostrara causa por la cual no debíamos revocar la sentencia emitida por el Tribunal de Apelaciones, con relación al primer error señalado por los peticionarios.(3) Oportunamente, la parte recurrida compareció mediante Escrito en Cumplimiento de Orden de Mostrar Causa.
Con el beneficio de la comparecencia de las partes invo-lucradas, este Tribunal expidió el recurso de certiorari pre-sentado y otorgó un remedio a los peticionarios.
Esencialmente, los peticionarios reclaman que se dirima su causa de acción en daños, con relación a las actua-ciones ilegales del Estado, por ser parte de los procedi-mientos pendientes en el caso de epígrafe. Fundamentan su petitorio en que desde el origen de este litigio compare-cieron por sí y en representación de los niños y niñas que conformaban la clase descrita, por lo que han participado activamente a lo largo de todo el historial jurídico del caso. De esta forma, sostienen que desde la génesis del pleito han descansado en la expectativa creada por el Poder Ju*485dicial de que, dentro de las facetas del mismo litigio, pue-den válidamente reclamar una indemnización económica por daños sufridos.
Inclusive, los peticionarios expresan que el Tribunal de Primera Instancia ha procedido durante el transcurso de los pasados 10 años bajo el entendido de que éstos tienen dere-cho a ser incluidos como demandantes en los pleitos que se derivan en la fase de daños y perjuicios. Es más, nos han demostrado que el foro primario inició y realizó trámites para adjudicar las reclamaciones de daños tanto de los ni-ños y niñas como las suyas, tal como se puede constatar en el expediente. Ante ello, manifiestan que conlleva una gran injusticia informarles ahora que luego de décadas de un azaroso proceso judicial quedan excluidos como partes recla-mantes en este pleito. Amparados en todo lo anterior, sostie-nen que excluirlos como reclamantes representa un serio problema de acceso a la justicia para los padres, madres y encargados que han esperado por décadas la oportunidad de reclamar la reparación de agravios para sí por motivo de las sostenidas actuaciones ilegales del Estado para con sus ni-ños y niñas con necesidades educativas especiales.
A. Luego de aquilatar los argumentos de los peticiona-rios, en unión a los documentos que obran en el expediente, considero que resulta imperativo atender el reclamo de los peticionarios. Ello, ya que sostengo que esta controversia requiere la oportuna intervención de este Tribunal, con el fin de agilizar los procedimientos en este largo pleito judicial y, de esta forma, promover que el Poder Judicial atienda diligentemente los reclamos incoados por todos los involucrados en este caso. Indudablemente, rechazar inter-venir en estos momentos dejaría desprovistos de un reme-dio a todos esos padres, madres y encargados que durante años han descansado en la expectativa creada por el Poder Judicial de que sus reclamos eran considerados y pondera-dos como parte integral del litigio incoado en los albores de la década del 80.
*486Ante esa diáfana realidad, cabe cuestionarse: ¿acaso no representa un contrasentido jurídico excluir a todos esos padres, madres y encargados que por décadas han partici-pado activamente de este pleito que, precisamente, co-menzó por sí y en representación de los niños y niñas que conforman la clase? ¿No acarrea una estocada a la sana administración de la justicia y a la economía procesal com-peler a todos los peticionarios a iniciar a estas alturas, con todo lo que ello implica, otro proceso individual e indepen-diente contra el Estado para vindicar sus derechos?
Adviértase que el dictamen emitido por el Tribunal de Apelaciones el 21 de octubre de 2005 no excluyó a todos esos padres, madres y encargados como partes reclaman-tes en el pleito. Nótese que dicho dictamen no fue apelado por ninguna de las partes involucradas en este caso. En consecuencia, considero que a la luz de los hechos ante nuestra consideración lo resuelto por el foro apelativo in-termedio el 21 de octubre de 2005 constituye la ley del caso. Recordemos que las controversias sometidas, litiga-das y decididas por un tribunal dentro de una causa deben usualmente respetarse como finales. De esta forma, las partes pueden, en la medida de lo posible, conducir su pro-ceder en el pleito a base de unas directrices judiciales con-fiables y certeras. Mgmt. Adm. Servs. Corp. v. E.L.A., 152 DPR 599, 607-608 (2000).
A la luz del trámite procesal particular de este caso de alto interés público, opino que excluir ahora a todos esos padres, madres y encargados de este pleito y obligarlos a presentar reclamaciones separadas trastocaría nociones básicas de la doctrina de la ley del caso y, más aún, crearía un disloque innecesario en el sistema judicial y en el ma-nejo de tales casos. Esto, además de las complicaciones in-necesarias que irremediablemente impactarán el pleito original. Tal y como lo han expresado los foros recurridos, coincido en que este litigio no debe complicarse aún más, sino simplificarse.
*487A tono con ello, es menester enfatizar que nuestro orde-namiento cuenta con mecanismos para atender este tipo de situaciones y que las reglas procesales que gobiernan los procesos de naturaleza civil deben interpretarse de manera que “faciliten el acceso a los ¡foros judiciales] y el manejo del proceso, de forma que garanticen una solución justa, rápida y económica de todo procedimiento”. Regla 1 de Procedi-miento Civil de 2009 (32 LPRAAp. V). Esto es, nuestro or-denamiento procesal establece como principio rector la tra-mitación justa, rápida y económica de los pleitos.
Ante ese cuadro, sostengo que procede reconocer que los padres, madres y encargados de niños y niñas registrados en el Programa sean acumulados en el pleito de daños y perjuicios contra los recurridos. Ello, al amparo de la Regla 17.1 de Procedimiento Civil, 32 LPRAAp. V, la cual dis-pone expresamente que
[p]odrá acumularse en un pleito cualquier número de perso-nas, como demandantes o como demandadas, si reclaman o se reclama contra ellas conjunta o separadamente, o en la alter-nativa, cualquier derecho a un remedio relacionado con o que surja del mismo acto, omisión, evento o serie de actos, omisio-nes o eventos siempre que cualquier cuestión de hecho o de derecho, común a todas, haya de surgir en el pleito. No será requisito que una parte demandante o parte demandada tenga interés en obtener o defenderse de todo el remedio solicitado. Podrá dictarse sentencia a favor de una o más partes deman-dantes de acuerdo con sus respectivos derechos a un remedio y contra una o más partes demandadas de acuerdo con sus res-pectivas responsabilidades. (Énfasis suplido).
Adviértase que en el caso de autos, los padres, las ma-dres y los encargados han reclamado ser parte en el pleito de daños y perjuicios desde su origen. Además, entiendo que se cumplen los requisitos que exige la Regla 17.1 para que sea permisible la acumulación. Este Tribunal ha ex-presado que estos requisitos son los siguientes: (1) que se reclame mancomunada, solidaria o alternativamente cual-quier derecho a un remedio relacionado con, o que surja de la misma transacción, evento, o serie de transacciones o *488eventos, y (2) la existencia de cualquier cuestión de hecho o de derecho común a todas las reclamaciones. Meléndez v. Levitt & Sons of P.R., Inc., 106 DPR 437, 439 (1977) (per curiam). Véase, además, J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Publicaciones JTS, 2011, T. II, págs. 713-719.
Evidentemente, en el caso de epígrafe estamos ante re-clamaciones que surgen de la misma serie de transacciones o eventos, las cuales son las actuaciones negligentes de los recurridos. Asimismo, existen cuestiones de hecho comu-nes a todas las reclamaciones, que son los alegados daños sufridos por los padres, madres o encargados por motivo de las actuaciones ilegales de la parte recurrida. La cuestión de derecho común es la responsabilidad de los recurridos por esos presuntos daños.
En fin, opino que procede la acumulación de los padres, madres o encargados como reclamantes en el pleito de da-ños y perjuicios, en aras de evitar la duplicidad de esfuer-zos al celebrarse juicios por separado. Consideraciones de economía procesal y sana administración de la justicia así lo exigen. No albergo duda de que el reconocer a los padres, madres o encargados como reclamantes en el pleito de da-ños y perjuicios adelantará el principio rector de procurar evitar la multiplicidad de pleitos y propiciar la resolución más justa, rápida y económica de los litigios.
I — i HH I — I
Por último, es imperativo señalar que la controversia ante nos pone nuevamente de relieve el problema de la falta de acceso a la justicia que, lamentablemente, permea en nuestra sociedad; problema que se acentúa cuando se trata, como en el caso de epígrafe, de pleitos revestidos de alto interés público, cuyas particularidades urgen un mayor ac-ceso de los ciudadanos a los foros judiciales. Por ello, consi-dero que negarse a actuar en estos momentos conllevaría *489ignorar la atención diligente que requiere este caso y, por ende, cerrarles las puertas a unos padres, madres y encar-gados que por años han reclamado que se les conceda el remedio que en derecho les asiste. En ese sentido, recorde-mos que el Poder Judicial debe velar y asegurar que todos los ciudadanos tengan un mayor acceso efectivo a los tribunales.(4) Véase Exposición de Motivos de la Ley Núm. 201-2003 (2003 (Parte 1) Leyes de Puerto Rico 973). Ello constituye una exigencia insoslayable e indelegable. Indis-cutiblemente, el acceso a la justicia no debe verse tronchado por determinaciones judiciales a destiempo que trastoquen la ley del caso y el trámite ordinario que ha llevado este caso en particular.
Me complace que en esta ocasión este Tribunal proceda acorde con la política pública reconocida en la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (4 LPRA see. 24 et seq.), la cual nos impone la respon-sabilidad de propiciar a toda la ciudadanía acceso inme-diato y económico a un sistema judicial sensible a la reali-dad de los distintos miembros de la sociedad. Véase Exposición de Motivos de la Ley Núm. 201-2003 (2003 (Parte 1) Leyes de Puerto Rico 972). Sin duda, denegar el presente recurso hubiese dado al traste con el mandato de que la Rama Judicial sea “accesible a la ciudadanía; pres-tará servicios de manera equitativa, sensible y con un en-foque humanista”. (Enfasis suplido). 4 LPRA sec. 24a. En otras palabras, denegar la petición que nos ocupa hubiese conllevado la adopción de un enfoque contrario al recono-cimiento de que el acceso a la justicia constituye un dere-cho fundamental.(5)
*490Sin duda, la llave esencial que hoy se les otorga a los peticionarios persigue abrir otras puertas para ver los fru-tos de una lucha social, educativa y jurídica inconclusa que ha persistido por más de tres décadas, enmarcada en el derecho a presentar una acción civil contra el Estado. Y ese derecho, a su vez, tiene su génesis nada más y nada menos que en el reconocimiento del Estado de que ha sido negli-gente en aspectos medulares del derecho que poseen los niños y niñas con necesidades educativas especiales.
Como se infiere de los hechos de este caso, los foros re-curridos pretendieron lanzar a los peticionarios al labe-rinto de la burocracia extrema y el rigorismo inhumano. Una vez los peticionarios están viendo la luz al final del túnel, luego de más de 30 años de espera, los foros recurri-dos intentaron apagarles la luz al instruirles que regresa-ran al inicio a oscuras. Con ello, los peticionarios tropeza-rían con múltiples barreras que les dificultarían obtener el remedio adecuado, completo y oportuno que les asiste.
Por fortuna, este Tribunal expidió el recurso de certio-rari presentado y concedió un remedio —aunque a medias— a los peticionarios. Habida cuenta de que avalo un proceder que es cónsono con el derecho de acceso a la jus-ticia, que valida el interés apremiante que reviste este pleito y, a su vez, subsana las consecuencias particulares que acarreaban los dictámenes emitidos por los foros recu-rridos, estoy conteste —en esencia— con la determinación de este Tribunal.
> hH
Por todo lo anterior, esencialmente estoy conforme con el dictamen emitido por este Tribunal. No obstante, dejo consignado que este Tribunal debió examinar el segundo señalamiento de error presentado por los peticionarios, re-lacionado a la inferencia de relación o nexo causal entre la negligencia admitida por el Estado y los daños y perjuicios reclamados por todos los demandantes.

 También forma parte de la demanda el Comité Timón de Padres de Niños con Impedimentos de Puerto Rico. Todos conforman un pleito integrado por niños y niñas con necesidades educativas especiales y sus padres, madres y encargados.


 Rosa Lydia Vélez y otros v. Awilda Aponte Roque y otros, KLAN0301177 (Sentencia del Tribunal de Apelaciones).


 En aquel momento consigné que también hubiese incluido en la orden de mostrar causa el segundo señalamiento de error. La Jueza Asociada Señora Pabón Charneco se unió a esa expresión.


 Para una discusión más amplia en torno al derecho de acceso a la justicia, véase E. Chemerinsky, Constitutional Law: Principles and Policies, 2da ed., Nueva York, Aspen Publishers, 2002, Sec. 10.9, págs. 877-886.


 En el pasado, he reconocido que el derecho de acceso a la justicia es una garantía indispensable para el ejercicio de los derechos reconocidos por tratados internacionales, constituciones y leyes. Véase voto particular disidente del Juez Aso-ciado Señor Estrella Martínez emitido en In re Aprob. Derechos Arancelarios RJ, 192 DPR 397, 440 (2015).